DETAILED ACTION

The present application (Application No. 17/049,466), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 18 November, 2021.


Status of Claims

Claims  3-8, 10-15, 17-20, are amended. Therefore, claims 1-20, are currently pending and addressed below.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1, 8  15, as amended, recite the limitation: “determining, by the at least one processor, a list of non-compliant client records in the database based on a respective client record indicating outstanding receipt of express consent to a corresponding privacy rule for a corresponding geographic area from a corresponding client”. However, this expression is vague 
In the absence of any definition for “outstanding receipt of express consent to a corresponding privacy rule”, this limitation is taken to mean “receipt of express consent to a corresponding privacy rule”.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 1-7, are directed to a method, claims 8-13, are directed to a system, and claims 15-20, are directed to a product, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: Claim 1 comprises steps of: accessing a database comprising a plurality of client records; retrieving a list of non-compliant client records from the database; determining the list of non-compliant client records based on a category; selecting a non-compliant client record from the displayed list of non-compliant client records; sending a template email to an email address in the selected non-compliant client record; receiving a reply in response to the sending of the template email to the email address in the selected non-compliant client record, wherein the reply comprises  a consent; and sending, by the at least one processor, a subsequent 
Claim(s) 8 and 15 recite(s) substantially similar subject matter and the same subsequent analysis should be applied thereto.
The independent claims are directed to a method of verifying a client record for  privacy compliance, and for applying targeting rules. In particular, the claimed invention applies location based (geographical) targeting criteria while the privacy setting are still valid (not expired), and uses this information for the purpose of sending a subsequent communication. 

This concept is a method of managing interactions between people. Further if the subsequent communication is of a marketing nature, then this method is also a method of organizing commercial interactions comprising advertising, marketing and sales activities. These concepts fall within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of providing a communication after verifying data.
These claimed steps are steps of collecting/tracking user data (transmitting, receiving), analyzing data, making determinations (applying conditional rules, correlating), and displaying data. 
Step 2A- Prong 2: Additional elements include: a memory, and at least one processor coupled to the memory; email; a template email; and an email address. These additional elements are recited at a high level of generality and the steps that they execute represent conventional functions which can be performed by a generic computer without any novel programming or improvement in the operation of the computer itself. These additional elements are merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). The internet/network and logical address features of the invention only represent a particular technological environment, merely a particular technical field of use to which the judicial exception is linked to, and this technological environment is used to merely transmit and receive and store data. Accordingly, the additional elements when the claim elements are viewed as a whole do not integrate the abstract idea into a practical application.
Step 2B: At this point, either under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, or under Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

The dependent claims have been considered. Additional limitations recited in the dependent claims include: a confirmatory email; template email comprises  a questionnaire configured to determine an interest area and update ; category types; and time validity of records. . When considered as a whole, the same analysis with respect to Step 2A Prong Two and step 2B, apply to these additional elements. They cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The dependent claims have been considered.


 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 8-9, 12-13, 15-16, 18-19, are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 7,899,706) (hereinafter “Stone9706”).

Regarding claims 1, 8, 15, Stone9706 discloses: 
Dynamic privacy management (DPM) system and method for distributing vendor offers to individuals based of privacy rules  (see at least Stone9706, abstract).
(accessing, by at least one processor, a database comprising a plurality of client records). Customer information database 120 storing client records (see at least Stone9706, fig. 1, ¶6:26-61). The dynamic privacy management system may use this information to identify individuals who have rejected offers so that it may from time to time contact those individuals to let them know what opportunities these customers have missed. It may also use this information to identify customers who have already granted or denied permission so as to avoid contacting those individuals again with regards to offers in the same category.
Vendors define target criteria for their offers and this information is stored in vendors offers database 110 (see at least Stone9706, fig. 1, ¶6:62-7:1). Customers who meet target criteria are “qualified” (see at least Stone9706, ¶2:3-18).
(retrieving, by the at least one processor, a list of non-compliant client records from the database).
The system identifies customers who have already granted or denied permission (see at least Stone9706, ¶6:26-62).
Transmit text messages to customers to inform them of available offers, to remind them of their selections regarding relevant permission categories, e.g. grant or denial, and to invite them to change their selections as desired (see at least Stone9706, fig. 2-4, “230”, “420”, ¶7:56-8-4). It is apparent that the system knows and identifies (retrieving) which customers represent “client records” that do not comply with permission requirements needed for transmitting particular vendor’s offers that the vendor would like to send to the customer, (see at least Stone9706, fig. 2-4, “230”, “420”). 


(determining, displaying, by the at least one processor, a list of non-compliant client records in the database based on a respective client record indicating outstanding receipt of express consent to a corresponding privacy rule for a corresponding geographic area from a corresponding client). 
 (see at least Stone9706, fig. 2-4, ¶8:27-49, 9:25-61),  therefore, the system of Stone9706 knows and identifies “non-compliant client records” in particular product categories.
The system identifies customers who have already granted or denied permission (see at least Stone9706, ¶6:26-62) (outstanding receipt of express consent to a corresponding privacy rule).
Stone9706 further discloses: Personal information release requests with offers of discounted goods or services may be extended on a vendor-to-vendor basis, based on geographic location, wherein the customer may grant or deny permission on such a granulated basis, the customer may control the dissemination of his personal information (see at least Stone9706, ¶4:32-41, 8:38, “Southwest Houston”) (client record indicating outstanding receipt of express consent to a corresponding privacy rule for a corresponding geographic area from a corresponding client).

(selecting, by the at least one processor, a non-compliant client record from the displayed list of non-compliant client records).
(sending, by the at least one processor over the network, a template email to a client specified  in the selected non-compliant client record, wherein the template email is specific to a privacy rule for a geographic region encompassing the client).
(receiving, by the at least one processor, a reply in response to the sending of the template email to the email address in the selected non-compliant client record, wherein the reply comprises a consent).
Transmit text messages to customers to inform them of available offers, to remind them of their selections regarding relevant permission categories, e.g. grant or denial, and to invite them to change their selections as desired (see at least Stone9706, ¶7:56-8-4). 
The system of Stone9706 sends a text message (a template email) to customers representative of “non-compliant client records”  in particular product categories, inviting them to opt in (see at least Stone9706, fig. 2-4, “240”, “430”). The system receives customer response (see at least Stone9706, fig. 2-4, “250”, “440”) (a reply in response to the sending of the template email … wherein the reply comprises a consent). 
see at least Stone9706, ¶10:24-26, “transmitting the details of the offer to the customer by text-messaging, email, …”) (a template email to an email address).

(sending, by the at least one processor over the network, a subsequent communication to the client based on the selected non-compliant client record indicating receipt of the expressed content to the privacy rule for the geographic region encompassing the client from the client). Upon the user granting permission to the DPM system, the DPM transmits customer information to the vendor (see at least Stone9706, fig. 2-4, “250”, “440”), who subsequently (a subsequent communication) transmits one or more offers to the customer in the permitted product category (see at least Stone9706, ¶10:17-26).
Offers can be communicated via email (see at least Stone9706, ¶10:24-26, “transmitting the details of the offer to the customer by text-messaging, email, …”) (a template email to an email address).
Specific to a privacy rule for a geographic region, as per above (see at least Stone9706, ¶4:32-41, 8:38, “Southwest Houston”) (wherein the template email is specific to a privacy rule for a geographic region encompassing the client).

 (a memory: and at least one processor coupled to the memory) (non-transitory computer-readable medium). System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Stone9706, fig. 1, 5, ¶6:6-8:13, 11:36-12:41) (processor) (memory) (computer readable media).

Stone9706 does not disclose: (before expiration of a time period of the privacy rule for the geographic region encompassing the client)
However Stone9706 discloses:  Expiration of limited acceptance of offers from a permission category (see at least Stone9706, fig. 2, 4, ¶2:47-52, 10:55-11:4). For example, if the customer has consented to use of his personal information for a limited time, say three months (expiration of a time period of the privacy rule) the vendor may only use the customer's personal see at least Stone9706, ¶10:30-35). Dynamic privacy management server 100 interface (see at least Stone9706, ¶8:50-55) for displaying information.
Stone9706 teaches an interface for managing customers’ data, and in particular, data associated with privacy settings of customers. Stone9706 further teaches measuring and tracking status information on a privacy policy of a customer of the dynamic system, including features such as determining time validity and/or limited time expiration of a customer’s privacy policy,
Per above Stone9706 teaches the old elements of: sending a subsequent communication; privacy rule for the geographic region; and expiration time period of the privacy rule, therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine these features that are already implemented in Stone9706, to teach the above claimed limitation, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, Further, since the functionalities of these features in Stone9706 do not interfere with each other, the results of the combination would be predictable. Additionally, this combination offers the benefit of enhancing the targeting relevance.

Regarding claims 2, 9, 16, Stone9706 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statements.
Stone9706 further discloses: (wherein the subsequent communication is a confirmatory email).
Upon the user granting permission to the DPM system, the DPM system transmits customer information to the vendor (see at least Stone9706, fig. 2-4, “250”, “440”), who subsequently transmits one or more offers to the customer in the permitted product category (see at least Stone9706, ¶10:17-26). This transmission can be via email (see at least Stone9706, ¶10:24-26, “transmitting the details of the offer to the customer by text-messaging, email, …”). Further, this transmission by the vendor of a now acknowledged permitted product offer represents confirmation that permission was indeed received from the customer 

Regarding claims 5, 12, 18, Stone9706 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statements.
wherein the geographic region encompassing the client). Personal information release requests with offers of discounted goods or services may be extended on a vendor-to-vendor basis, based on geographic location, wherein the customer may grant or deny permission on such a granulated basis, the customer may control the dissemination of his personal information (see at least Stone9706, ¶4:32-41, 8:38, “Southwest Houston”).

Regarding claims 6, 13, 19, Stone9706 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statements.
Stone9706 further discloses:  (further comprising retrieving the list of non-compliant client records based on a field in each client record corresponding to a time period since a previous expressed consent was obtained for the respective client record). (see at least Stone9706, ¶3:13-17, 9:37-39, 10:30-35).


Claims 3-4, 10-11, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 7,899,706) (hereinafter “Stone9706”) in view of Morris et al. (US 2009/0204599) (hereinafter “Morris4599”).

Regarding claims 3-4, 10-11, 17, Stone9706 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statements.
Stone9706 does not disclose: 
(wherein the subsequent communication comprises a questionnaire configured to determine an interest area).
 (wherein the template email comprises a questionnaire configured to determine an interest area and update a consent status for the selected non-compliant client record in the database).
However Stone9706 further discloses: Targeting criteria includes customer's likes and interests (see at least Stone9706, ¶6:57-61). Customer selects one or more product categories and consents to receive offers in these product categories (see at least Stone9706, fig. 2-4, ¶8:27-49, an interest area).
Morris4599 discloses: The personalization component 102 can receive personalized content associated with a user and/or a group including two or more users. Data that can identify personalized preferences or interests include questionnaire (e.g., detailed questions, specific information request, etc.) and browsed content or data, history (e.g., Internet history, pages viewed, data accessed, etc.) (see at least Morris4599, ¶26, 30).
The system 300 can further include a data store 302 that can include any suitable data related to the personalization component 102, the personalized query results 104, and the interface 106. For instance, the data store can include personalized content, user interests, user settings, user queries, user privacy settings (e.g., personalized content exposure), etc. (see at least Morris4599, ¶31).
Per above, Stone9706 teaches: explicit category selection by a customer representative of an interest to receive product offers in that category, and Morris4599 teaches: data that can identify personalized preferences or interests include a questionnaire.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stone9706 to include a questionnaire as the means for obtaining interest information as taught by Morris4599, since the claimed invention is merely a combination of old elements (obtaining interest information via explicit disclosure by the user in Stone9706, and via a questionnaire in Morris4599), and in the combination each element merely would have performed the same function as it did separately, and since the functionalities of these means for obtaining user interest information in Stone9706 and Morris4599 do not interfere with each other the results of the combination would be predictable.
Further, one of ordinary skill in the art at the time of the invention would have been motivated to modify in this way since both Stone9706 and Morris4599 are directed towards obtaining interest information of a user.
As per above the combined system of Stone9706 and Morris4599 teaches: (wherein the template email comprises a questionnaire configured to determine an interest area )
Stone9706 further discloses: (update a consent status for the selected non-compliant client record in the database).  The customer can update his/her permission categories (see at least Stone9706, fig. 2, 4, “270). 
.


Claims 7, 14, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 7,899,706) (hereinafter “Stone9706”) in view of Henderson et al. (US 9,582,838) (hereinafter “Henderson2838”).

Regarding claims 7, 14, 20, Stone9706 discloses: All the limitations of the corresponding parent claims (claim 1; claims 8 and 13; and claim 15; respectively) as per the above rejection statements.
Stone9706 does not disclose:
(determining, by the at least one processor, a privacy compliance countdown number for a complaint client record in the plurality of client records); and
(displaying, by the at least one processor, the privacy compliance countdown number for the complaint client record based on a time period since a previous expressed consent was obtained for the compliant client record, wherein the privacy compliance countdown number defines a number of days remaining before the complaint client record becomes non-compliant. and wherein the countdown number  is highlighted using a colour, font, or style).
However Stone9706 discloses:  For example, if the customer has consented to use of his personal information for a limited time, say three months (a privacy compliance countdown number for a complaint client record), the vendor may only use the customer's personal information for that length of time. After that, the vendor may be prohibited from continued use the customer's personal information. (see at least Stone9706, ¶10:30-35). Dynamic privacy management server 100 interface (see at least Stone9706, ¶8:50-55) for displaying information.
Stone9706 teaches an interface for managing customers’ data, and in particular, data associated with privacy settings of customers. Stone9706 further teaches measuring and tracking status information on a privacy policy of a customer of the dynamic system, including features such as determining time validity and/or limited time expiration of a customer’s privacy policy, 
Further, Henderson2838 discloses: A method and system for a mini-screen dashboard is described with reference to healthcare workflow processes where multiple healthcare providers work together to manage their patients. The status criteria for patients is collected in one or more healthcare workflow databases accessible by the clinicians according to their various roles and functions using corresponding workflow applications. A central computer determines the number of patients that correspond with various status criteria of
As generally discussed above, alternative identifiers may be used to particularly note that there is an alert item that the user needs to review. For example, as shown in FIG. 3, an exclamation point (!) could be used in combination with the patient number. For time-critical alerts, a countdown clock may be displayed. The countdown clock could have an icon, such as an hourglass or a watch face along with an actual counter of the time remaining for the particular action to be performed. A shorthand notation can be used for the time remaining, such that the time to a deadline can be shown in shorthand as "T-time" which stands for "T minus time remaining" (i.e., T-24 is equivalent to 24 minutes remaining until the deadline time). The system can change of color or otherwise highlight the alert items and can also change the boxes to be opaque for the alert items. Additionally, when an alert first appears, the system can also add an alert mini-screen proximate to the mini-screen dashboard. Preferably the alert mini-screen is opaque and identifies the particular item in the mini-screen dashboard that is the subject of the alert. The alert mini-screen also preferably displays a brief description of the reason for the alert and may even identify the action that needs to be performed as well as the staff member that the system identifies as having primary responsibility to ensure that the action gets performed in a timely manner. The alert is preferably displayed on the screen until the user clears the alert screen. (see at least Henderson2838, fig. 3¶7:36-61)

Like Stone9706, Henderson2838 teaches an interface for managing customers’ data., and for dynamically tracking status information of customers’ data. The environment of Henderson2838 is healthcare, the users are healthcare providers and the customers are patients.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interface of Stone9706, with the time remaining counter comprising color highlighting and time remaining counter comprising color highlighting features of the interface of Henderson2838), and in the combination each element merely would have performed the same function as it did separately, and since the functionalities of these interface features in Stone9706 and Henderson2838 do not interfere with each other, the results of the combination would be predictable.
Further, one of ordinary skill in the art at the time of the invention would have been motivated to modify Stone9706 in this way since the counter and the color feature facilitates reading and tracking the time-sensitive privacy setting.


Response to Arguments

Applicant's arguments filed 11/18/2021 have been fully considered.

35 U.S.C. 101 
Applicant's arguments regarding 35 U.S.C. 101 are not persuasive. The rejection is maintained. 
Applicant argues:
Specifically, independent claim 1 is patentable for the same reason that claim 1 in Example 40 of the Office's Subject Matter Eligibility Examples was found patentable.
Specifically, the method limits transmission of data to a client over a network to when initially collected data reflects satisfaction of data authorization, time, and geographic region considerations, which avoids excess traffic volume on the network and hindrance of network performance. This provides a specific improvement over prior systems, resulting in improved network transmission. The claim as a whole integrates the alleged abstract idea of a method of organizing human activity into a practical application. Thus, independent claims 1, 8, and 15 as amended are eligible because they are not directed to the alleged abstract idea. 
In response:

Accordingly, claim1, independent claims 8 and 15, and the dependent claims are different and cannot therefore be patentable for the same reason that claim 1 in Example 40 of the Office's Subject Matter Eligibility Examples.

35 U.S.C. 102/103
Applicant's arguments are considered moot in view of the new grounds of rejection above.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681